Citation Nr: 1547752	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  10-36 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

The current matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision (notice thereof was not sent until April 2009) of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Service connection for a skin condition (claimed as skin sores), among other things, was denied therein.  The Veteran appealed this determination and others.  In doing so, he requested a hearing before a member of the Board.  No such hearing was held, however, because he later withdrew his request.  38 C.F.R. § 20.704(e) (2015).

In December 2012, the Board remanded for additional development.  The Board adjudicated all appealed issues in two decisions issued in October 2014.  Service connection for a skin disorder was denied.  The Veteran once again appealed, but only with respect to this determination.  In June 2015, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting a Joint Motion for Partial Remand (JMPR) filed earlier that month.  This JMPR called for the Board's decision to be vacated with respect to the aforementioned determination.  It also called for a remand.  As such, this matter is before the Board anew.  Review of the Veteran's claims files reveals that readjudication cannot occur yet, however.  This matter accordingly is REMANDED a second time.


REMAND

The Veteran, with the assistance of his representative, has asserted two theories of entitlement to service connection for a skin disorder.  He first asserts that it is related to his sun exposure during service.  He second asserts that it is related to his herbicide exposure during service.  Service personnel records and the Veteran's DD-214 confirm that he was stationed in the Republic of Vietnam (RVN) from August 1967 to August 1968.  As such, his exposure to the sun is conceded.  His exposure to herbicides also is conceded.  All veterans who were stationed in the RVN between January 9, 1962, and May 7, 1975, indeed are presumed to have been so exposed.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015); McCartt v. West, 12 Vet. App. 164 (1999).

In the JMPR, the Veteran and VA agreed in a footnote that "there is no prejudicial error" regarding the development and adjudication of the sun exposure theory of entitlement.  The JMPR raised a deficiency only with respect to the herbicide exposure theory of entitlement, in other words.  It essentially was indicated that the Board's October 2014 decision was erroneous because the duty to assist the Veteran in substantiating his claim (38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015)) had not been satisfied when it was rendered.  Specifically, reliance was placed on a March 2014 VA medical opinion which was incomplete.  This opinion, which was pursuant to the Board's December 2012 remand, addressed the sun exposure theory of entitlement but not the herbicide exposure theory of entitlement.  The JMPR thus called for the Board to seek any additional necessary evidence prior to readjudication.

Compliance with the Court, to include the terms of a JMPR, is mandatory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  As such, the Board must determine if any additional evidence is necessary.  Arrangements must be made for a new VA medical opinion that addresses the herbicide exposure theory of entitlement since such clearly is necessary.  Indeed, the duty to assist requires that any VA medical opinion provided be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy means that the Board can perform a fully informed adjudication.  Id.  Consideration of all raised and applicable theories of entitlement thus is crucial.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  Further, there must be at least substantial compliance with the Board's remand directives.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The December 2012 remand included a directive for a VA medical opinion on whether or not the Veteran had any skin disorder related to his service.  This includes to his in-service herbicide exposure.

Updated VA treatment records also are necessary additional evidence.  The duty to assist includes making as many requests as necessary to obtain such records, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  Further, VA has constructive notice of its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Those that are available are dated into February 2014.  Some concern the Veteran's skin.  There accordingly may be pertinent VA treatment records dated from February 2014 to present.  A request or requests for them must be made.  The Veteran and his representative shall be notified if they are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).  The aforementioned shall be completed before the new VA medical opinion, to ensure it will take into account the Veteran's entire medical history as required.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those that pertain to his skin, dated from February 2014 to present.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

2.  After completion of the above, arrange for the Veteran to undergo a VA medical examination regarding a skin disorder.  The examiner shall be a qualified medical professional without prior involvement in this matter.  This examiner shall review the claims file and interview the Veteran regarding his history, symptoms, and their impact on his work and daily life.  All necessary tests then shall be performed.  Next, all skin disorders that have manifested since 2008, when the Veteran's claim was filed, shall be diagnosed.  The examiner is advised that diagnoses already made include malignant melanoma, basal cell carcinoma, actinic keratosis, and seborrheic keratosis.
For each such disorder, the examiner also shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) related to the Veteran's in-service herbicide exposure.  A clear and full rationale must be provided for each opinion in the report.  If an opinion cannot be reached without speculation, the examiner still must provide a clear and full rationale.  A clear and full rationale means a thorough explanation which can be understood by the Board.  Medical principles thus must be discussed as they relate to the medical and lay (non-medical) evidence.  

The examiner is advised that it is not sufficient to simply note that the Veteran's skin disorders do not qualify for presumptive service connection due to herbicide exposure.  Indeed, service connection can be established for such a disorder if an actual causal link is shown between it and the exposure to herbicides.  A copy of, or at least a citation to, any medical literature referenced shall be provided by the examiner.  Lastly, the examiner shall document all of the aforementioned in a report.

3.  Finally, readjudicate the claim remaining on appeal.  If the determination is unfavorable to the Veteran, issue a supplemental statement of the case (SSOC).  Allow the requisite time period for a response to a SSOC by him and his representative before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a VA medical examination, for example, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through a representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the Court are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

